DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.  
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 28 April 2020 is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,673,588 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in 10,673,588.
Application claim 12:
    A system, comprising:
    a processor; and
    a memory that stores executable instruction that, when executed by the processor, facilitate performance of operations, comprising:
    evaluating a usage parameter associated with a user equipment device as function of a defined usage parameter associated with control channel demodulation reference signal reuse;

    based on a second determination that the usage parameter fails to satisfy the function of the defined usage parameter, conveying to the user equipment device, a second indication of usage of a first demodulation reference signal for the data channel and a second demodulation reference signal for the control channel.

    A system comprising:
    a processor; and
    a memory that stores executable instructions that, when executed by the processor, facilitate performance of operation, comprising:
    evaluating a usage parameter of a mobile device for application of channel demodulation reference signal reuse by the mobile device;
    in response to a first determination that the usage parameter satisfies a condition relative to a threshold 
    in response to a second determination that the usage parameter does not satisfy the condition relative to the threshold usage parameter, facilitating a second transmission t the mobile device to implement usage of separate channel demodulation reference signals.


Application claim 19:
    A non-transitory machine-readable medium, comprising executable instruction that, when executed by a processor, facilitate performance of operation, comprising:
    in response to a first determination that a usage parameter associated with a user equipment satisfies a function of a defined usage parameter associated with control channel demodulation reference signal reuse, facilitating a first transmission to the use equipment, wherein the first transmission comprises a first indication of usage of a shared demodulation reference signal for a data channel and a control channel; and
    in response to a second determination that the usage parameter fails to satisfy the function of the defined usage parameter, facilitating a second transmission to the user equipment, wherein the second transmission comprises a second indication of usage of a first demodulation reference signal for the data channel and a second demodulation reference signal for the control channel.
US 10,673,588 claim 11
    A non-transitory machine-readable medium, comprising executable instruction that, when executed by a processor, facilitate performance of operation, comprising:
    evaluating a usage parameter of a mobile device for application of channel demodulation reference signal reuse by the mobile device;
    in response to a first determination that the usage parameter satisfies a threshold usage parameter, facilitating a first transmission to the mobile device to be used for implementation of the channel demodulation reference signal reuse; and
    in response to a second determination that the usage parameter does not satisfy the threshold usage parameter, facilitating a second transmission to the mobile device to be used for implementation of separate channel demodulation reference signal.  


Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:
	Liu et al. (US 10,034,292 B1) discloses a system, comprising: a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: evaluating a usage parameter of a mobile device for application of channel demodulation reference signal reuse by the mobile device.

    PNG
    media_image1.png
    757
    543
    media_image1.png
    Greyscale

	Hessler et al. (US 2016/0226690 A1) disclose a system comprising: a processor; a memory that stores executable instructions that when executed by the processor facilitate performance of operations: comprising: evaluating a usage parameter of a mobile device for application of channel demodulation reference signal reuse by the mobile device.

    PNG
    media_image2.png
    577
    460
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    425
    681
    media_image3.png
    Greyscale

	The prior art made of record fails to disclose in combination ‘ determining, by network equipment that a usage parameter associated with a user equipment satisfies a function of a defined usage parameter associated with control channel demodulation reference signal reuse; and in response to a determination that the usage parameter satisfies the function of the defined usage parameter, transmitting, by the network equipment to the user equipment, an indication usage of a shared demodulation reference signal for a data channel and a control channel.
7.	Claims 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is being used to overcome the rejection based on nonstatutory double patenting set forth in this office action.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412